COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO.
2-09-370-CR
 
 
TRIMAINE MCCLARTY                                                         APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
            FROM THE 362ND
DISTRICT COURT OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
Appellant Trimaine McClarty attempts to appeal his
conviction for aggravated assault, for which he was sentenced to fifteen years= confinement on
December 11, 2008.  On October 22, 2009,
McClarty filed a notice of appeal.




On October 30, 2009, we sent McClarty a letter stating that
the court was concerned that it lacked jurisdiction over his appeal because his
notice of appeal was not timely filed.[2]  See Tex. R. App. P. 26.2(a)(1)
(stating that the notice of appeal must be filed within thirty days after the
day sentence is imposed or after the day the trial court enters an appealable
order).  Our letter also stated that the
trial court=s certification stated that this is a
plea-bargain case, that McClarty had no right of appeal, and that he had waived
his right of appeal.  See Tex. R.
App. P. 25.2(a)(2).  We instructed
McClarty or any party desiring to continue the appeal to file with the court a
response showing grounds for continuing the appeal by November 9, 2009, or this
appeal would be dismissed.  We have
received no response.
Because the trial court certified that McClarty possesses
no right of appeal and because McClarty failed to file a timely notice of
appeal, we lack jurisdiction over this appeal. 
See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.
1998).  Accordingly, we dismiss this
appeal for want of jurisdiction.  See
Tex. R. App. P. 25.2(b), (d), 43.2(f).
 
 




PER CURIAM
PANEL:
MCCOY, J.; CAYCE, C.J.; and MEIER, J.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:
DECEMBER 23, 2009
 
 
 




[1]See Tex. R. App. P. 47.4.


[2]McClarty=s notice of appeal was due January
12, 2009, but was not filed until October 22, 2009.